DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1-3, 6, 14-19) are objected to because of the following informalities:  
In claims (1-3, 6), the limitation of “the washing machine” should be rewritten as “the artificial intelligence enabled washing machine”.  In claims (14-19), the limitation of “the washing machine” should be rewritten as “the smart washing machine”. Appropriate correction is required.

Allowable Subject Matter
Claims (1-20) are allowed.
Prior art of record fails to teach the underlined portion of the following independent claims:
1. A method for analyzing a vibration of an artificial intelligence enabled washing machine, the method comprising: acquiring a measured vibration value through a vibration sensor of the washing machine; acquiring an image of a marker on a washing tub of the washing machine through a camera of the washing machine; sampling training data including the image and the vibration value; and training a first artificial neural network by inputting the sampled training data as input data and setting the measured vibration value acquired through the vibration sensor as output data, wherein the marker appears in the image as a band shape as the washing tub rotates during operation of the washing machine and a thickness of the band shape is different according to the measured vibration value.
12. An artificial intelligence (AI) enabled device for analyzing a vibration of a washing machine, the AI enabled device comprising: a memory; and an AI processor configured to: sample training data including a measured vibration value acquired through a vibration sensor of the washing machine and an image of a marker on a washing tub of the washing machine acquired through a camera of the washing machine; train a first artificial neural network by inputting the sampled training data as input data and setting the vibration value acquired through the vibration sensor as output data; and store the first artificial neural network in the memory, wherein the marker appears in the image as a band shape as the washing tub rotates during operation of the washing machine and a thickness of the band shape is different according to the measured vibration value.
14. A smart washing machine, comprising: a washing tub; a camera configured to capture an image of the washing tub; a marker located inside the washing tub; and an artificial intelligence (AI) enabled device comprising an AI processor configured to: generate a trained first artificial neural network for predicting vibration values of the washing machine based on training data comprising an image of the marker captured by the camera while the washing tub is rotating and a corresponding measured vibration value acquired through the vibration sensor, wherein: the marker appears in the captured image as a band shape as the washing tub rotates; and a thickness of the band shape is different according to the measured vibration value.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 26, 2022